DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the Request for Continued Examination filed on December 27, 2021 (“the RCE”). Claims 1, 3, 8, and 11 are Currently amended; claims 2, 4-7, 9, 10, and 13 are Previously presented; and claim 12 is Canceled. Claim 1-11 and 13  currently pending and have been examined.

Response to Amendments
Applicant’s amendments to claims 1, 3, 8, and 11 have been noted by the Examiner. These amendments are sufficient to overcome the claim objections and the rejections under 35 U.S.C. §112(b), §102, and §103 set forth in the prior office action. Therefore, the claim objections and those rejections are withdrawn by the Examiner. However, new objections and new grounds of rejection under 35 U.S.C. 112(a), 112(b), and 103 are set forth below.


Claim Objections
Claims 1-11 and 13 are objected to because of the following informalities:
In claim 1, Examiner suggests using semicolons throughout to delimit the claim limitations (instead of commas) in order to impart clarity to the claims. 
In claim 1, there must be a colon after each instance of the phrase “wherein the control unit is configured to” and all variants thereof in order to signal that “configured to” modifies each element listed.
In claims 2 and 3, the phrase “further comprising a plurality of board plates which are configured to be inserted into or coupled to the main device and include a plurality of holes” is redundant as this limitation is in claim 1.
Claims 2-11 and 13 are also objected to for their incorporation of the above through their dependencies of claim 1.
In claim 6, Examiner suggests that the preamble recite “the main device further comprising” in order to make it clear in the instant claim that the main device, which includes the control unit as established by claim 1, includes the mobile terminal which includes the control unit.
Claims 9 and 10 are objected to because a claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim. It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
In claim 11, “the phrase should read, “a user input unit that comprises [[and]]the user interface” to correct a typographical error.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As similarly noted in the Advisory Action of December 9, 2021, while the Hall sensor may be capable of detecting an approach of a peg, there is only support for calculating a training result and/or doing something in response to the peg being inserted (see ¶56 of the Original Disclosure). Therefore, the limitation "generate an output signal indicating a detection of the approach of a peg of the plurality of pegs” is unsupported. The output signal indicates a detection of an insertion.

Claims 1-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a plurality of board plates which are configured to be inserted into or coupled to the main device and include a plurality of holes.” Examiner suggests reciting, “a plurality of board plates which are configured to be inserted into or coupled to the main device, wherein each board plate of the plurality of board plates includes a plurality of holes” in order to make it clear that each board plate has its own plurality of holes.
NOTE: Claims 2 and 3 are also rejected for the same reason, but removal of these redundant phrases as suggested above will cure the deficiencies.
Claims 2-11 and 13 are also rejected for their incorporation of the above through their dependencies of claim 1.
Claim 11 recites “each light source module is configured to output light through one hole of the plurality of holes.” It is unclear whether Applicant means “one and only one” or “at least one.” Whichever is meant should be claimed.
 In claim 13, the phrase should read, “wherein [[the]]each sensor module includes a Hall sensor” because there is more than one sensor module.
In claim 13, the phrase “the magnet” has multiple possible antecedents because there is more than one peg. Examiner suggests that the phrase read, “a Hall sensor configured to detect an approach of the magnet of any peg of the plurality of pegs to the Hall sensor, and generate an output signal indicating a detection of the insertion of [[a]]the peg of the plurality of pegs” (see also the new matter rejection of claim 13 under 35 U.S.C. §112(a) set forth above).

Claim Rejections - 35 USC § 103
Claims 1, 2, and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2006/0195018, Guillen (“Guillen”) in view of Chinese Patent Pub. No. CN102716572B, Cao et al. (“Cao”), U.S. Patent No. 4,207,087, Morrison et al. (“Morrison”), and U.S. Patent No. 8,398,470, Gillies et al. (“Gillies”).
Regarding claim 1 (Currently amended), Guillen teaches a rehabilitation system (reflex tester, Title, capable of being used for evaluating rehabilitation, ¶¶119-121, ¶123) comprising: a main device (body of panel housing 41, FIG. 2A); a plurality of unit modules are disposed in a plane of the main device at locations separated by a specific interval (columns/rows of apertures distributed at specific intervals in a plane, FIG. 2A, ¶44; each aperture includes an annunciator, e.g., an LED, and a sensor, ¶46; “unit module” comprises annunciator and sensor); a plurality of pegs configured to be inserted into at least one unit module of the plurality of unit modules (pegs 42 configured to be inserted into apertures 52, FIG. 2A; pegs 42); and 
a board plate configured to be coupled to the main device that includes a plurality of holes (front of panel housing 41 coupled to body of panel housing 41, FIG. 2A; includes a plurality of apertures 52, FIG. 2A, that receive pegs; replaceable peg array that allows for changing the peg display when desired, ¶60), wherein the main device comprises a control unit (computer or controller 112, FIG. 2A) configured to control the plurality of unit modules (controller 112 provides annunciator-driving outputs during test, ¶103), wherein each unit module of the plurality of unit modules includes: a light source module (LED light annunciator, ¶46) configured to output light when a light output condition is met (source of illumination selectively enabled and responsive to controller, ¶61); and a sensor module configured to detect an insertion of any peg of the plurality of pegs (a sensor to detect the presence (i.e., “insertion”) of an inserted peg, ¶46), wherein the control unit is configured to: control the light source module of at least one selected unit module of the plurality of unit modules to output light (source of illumination selectively enabled and responsive to controller, ¶61), and calculate a training result based on whether the sensor module of the at least one selected unit module of the plurality of unit modules detects the insertion of any peg of the plurality of pegs after the light is outputted by the light source module of the at least one selected unit module of the plurality of unit modules (computer comprises a timer that measures the response time between annunciator output (e.g., LED) and a sensor input, ¶25, ¶31, and sensor input is the presence (i.e., “insertion”) of an inserted peg, ¶46; response time capable of being used to determine a training result, ¶¶51-55, ¶64, e.g., if response time has improved, it’s an indication that the person’s cognitive and/or dexterity abilities have improved, ¶119, ¶121).  
Guillen may not explicitly teach a plurality of board plates configured to be inserted into or coupled to the main device. However, Guillen does teach that the invention can include a rearrangeable or replaceable peg array that allows for changing the peg display when desired (¶60). Guillen also teaches that different shapes and sizes of holes can be included (FIGS. 2A, 2B; plurality of pegs of various readily distinguishable sizes and shapes, ¶43, ¶58; number of shapes can be varied as needed, ¶44; various shapes, ¶45; typically distinctive shapes attached to handles, ¶45; shapes can vary, ¶59; in a variant, pegs can all be same size, ¶59). Further, Cao teaches a rehabilitation training instrument (¶2) in which the training board 5 and the detection circuit 4 have a two-layer board structure (FIGS. 1, 2), and the training board 5 (the upper board) can be removed and replaced with a different board having different holes and/or shapes (¶12). The detection circuit is in the lower board (¶12). Therefore, it would have been obvious to one of ordinary skill in the art to include a plurality of interchangeable peg arrays in Guillen in the form of a plurality of training boards couplable to the main device as in Cao with at least some differently shaped and/or differently sized holes in order to yield the predictable results of being able to change the training when desired while reusing the same detection system. 
Guillen may not explicitly teach wherein the control unit is further configured to receive, via a user interface, a request to provide a hint, and operate a particular light source module located in a particular hole of the plurality of holes, which is related to a training of memory. However, Guillen does teach that the system is used for testing, ascertaining, or otherwise evaluating the cognitive ability and overall physical ability of an individual (¶20). One of ordinary skill in the art before the effective filing date would have recognized that memory is a cognitive ability. Morrison teaches a light-up memory game in which lights are illuminated and tones are played in ever-lengthening sequences that the user must repeat to continue (i.e., the SIMON® game, which tests aural and visual memory, col. 1, ll. 33-35, 46-65). Gillies teaches a light-up puzzle game (Title, col. 1, ll. 39-48) in which it is possible to give the user the possibility of asking for a hint (col. 1, ll. 53-54), for example, by blinking certain lights (col. 2, ll. 30-31). It would have been obvious to one of ordinary skill in the art before the effective filing date to further program the device of Guillen according to Morrison and Gillies in order to yield the predictable results of being able to use the device of Guillen to test memory, be able to note when the user recognizes they are stuck (i.e., they ask for a hint), and provide the hint via illuminating one or more light sources of the device.
NOTE: Claim 1 recites, “wherein the control unit is further configured to receive, via a user interface, a request to provide a hint, and operate a particular light source module located in a particular hole of the plurality of holes, which is related to a training of memory.” It must be noted that operating a particular light source module located in a particular hole of the plurality of holes, which is related to a training of memory, is NOT in response to the hint request as currently drafted. In the interest of compact prosecution, Examiner has rejected the claim under the narrower assumption that the operating occurs in response to the hint request.
Guillen may not explicitly teach a rehabilitation training system, but this is merely a statement of intended use of which the cited art combination is capable. Because the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase “which provides improved playing and handling characteristics” in a claim drawn to a head for a lacrosse stick was not a claim limitation). Further, Cao teaches this intended use (rehabilitation training instrument, ¶2), so it would have been obvious to one of ordinary skill in the art before the effective filing date to use the device of Guillen as modified for rehabilitation training as in Cao.
Regarding claim 2 (Previously presented), Guillen teaches wherein each peg of the plurality of pegs has an insertion part which corresponds to a shape and size of at least one hole among the plurality of holes (FIGS. 2A, 2B; plurality of pegs of various readily distinguishable sizes and shapes, ¶43, ¶58; number of shapes can be varied as needed, ¶44; various shapes, ¶45; typically distinctive shapes attached to handles, ¶45; shapes can vary, ¶59; in a variant, pegs can all be same size, ¶59). 
Guillen may not explicitly teach the redundant limitation further comprising a plurality of board plates which are configured to be inserted into or coupled to the main device and include a plurality of holes. However, see prior-art rejection of claim 1.
 Regarding claim 5 (Previously presented), Guillen teaches wherein the control unit (computer or controller 112, FIG. 2A) is further configured to determine an evaluation condition (e.g., response time, ¶25) for calculating the training result (response time capable of being used to determine a training result, ¶¶51-55, ¶64, e.g., if response time has improved, it’s an indication that the person’s cognitive and/or dexterity abilities have improved, ¶119, ¶121) based on the light output condition of the light source modules and sensing data received from the sensor modules (computer comprises a timer that measures the response time between annunciator output (e.g., LED) and a sensor input, ¶25).
Regarding claim 6 (Previously presented), Guillen teaches [the main device] further comprising: a [computer] including the control unit (computer or controller 112, FIG. 2A), wherein the [computer] stores and executes an application (computer or controller includes software for analyzing and displaying the data, ¶100) configured to: set a training mode according to a request of a user (computer software displays a menu allowing the therapist, technician or physician to perform a test, ¶100; if performing a test is chosen from an initial menu, the first step is to prompt for test configuration and subject information, ¶101, ¶102), transmit the light output condition corresponding to the training mode to the main device (performs the test, ¶101: annunciator (e.g., LED) provides stimulus comprising a cue or prompt to the user that induces a response by the user, ¶27; computer or controller 112 (incorrectly described as controller 74 in ¶61) selectively enables source of illumination, ¶61; receive sensing data of the sensor modules from the main device (sensors of the unit modules of the main device sense the user's response, ¶27; computer or controller 112 receives data from sensors, ¶64), and evaluate the training result by applying the evaluation condition according to the training mode (response and cognitive ability measuring system for measuring the time required for a subject to respond to an event including a plurality of tasks, ¶25, that may involve hand-eye coordination, reflexes, reaction time, depth perception, range of motion and mobility, dexterity, strength, etc., ¶24; analysis of the data and its applications, ¶¶114-123).
Guillen may not explicitly teach a mobile terminal that includes the control unit. Guillen does teach that any suitable computer can be used (controller 112 can be any computer suitable for use in order to implement or perform various embodiments of the invention, ¶105). Further, Applicant’s admitted prior art teaches that laptop computers, tablet computers, and smartphones are mobile computers/computer terminals. It would have been obvious to one of ordinary skill in the art before the effective filing date to use a known mobile computer for the computer/controller of Guillen in order to yield the predictable results of making the system more portable.
Regarding claim 7 (Previously presented), Guillen teaches further comprising: a display unit (display device, ¶108) configured to provide a user interface (e.g., initial menu, ¶100) for setting at least one of: a training mode (if performing a test is chosen from an initial menu, the first step is to prompt for test configuration and subject information, ¶100), a level of difficulty (if performing a test is chosen from an initial menu, the first step is to prompt for test configuration and subject information, ¶100), a type of a game (if performing a test is chosen from an initial menu, the first step is to prompt for test configuration and subject information, ¶100), a type of each peg of the plurality of pegs (if performing a test is chosen from an initial menu, the first step is to prompt for test configuration and subject information, ¶100), and a type of each board plate of a plurality of board plates (Guillen may not explicitly teach this feature, but it is optional, i.e., not required by the claim), wherein the control unit is configured to set the light output condition and the evaluation condition based on input data received through the user interface (if performing a test is chosen from an initial menu, the first step is to prompt for test configuration and subject information, ¶100).19
Regarding claim 8 (Currently amended), Guillen teaches wherein the control unit is configured to calculate a specific time period that is consumed to insert a specific peg after the light source module at a specific location outputs a specific light, and wherein the control unit is further configured to determine an evaluation condition for calculating the training result based on the light output condition of the light source modules, sensing data received from the sensor modules, and the calculated specific time period (computer comprises a timer that measures the response time between annunciator output (e.g., LED) and a sensor input, ¶25 (response time is the evaluation condition); the software directs the system to activate a certain annunciator (e.g., a light), and the system then records the time interval between the light coming on or instruction provided and the appropriate button being pressed or action performed, ¶97 (sensing data); therapist or physician can analyze a subject's progress over time by analyzing the trends in reaction time for selected stimuli, and the data can be organized by test type and by the specific stimulus presented to the subject, ¶99, i.e., “training result”).
Regarding claim 9 (Previously presented), Guillen may not explicitly teach wherein the control unit is configured to request output of light from a plurality of selected unit modules, and if all of the selected unit modules detect the pegs, determine that a training is achieved, and wherein the selected unit modules are unit modules disposed at specific locations for forming a specific shape. However, Guillen does teach an exercise to measure the time it takes a user to move all pegs from one or more side columns to central area 44 (¶65), and Guillen also teaches that an exercise can be started with pegs installed in apertures of central area 44 and the user is timed while moving all pegs to apertures in one or more selected side columns (¶65). In other words, Guillen contemplates tests wherein the controller is looking for sensor activation from a plurality of sensors (e.g., the sensors in the apertures of a selected side column, ¶65) in order to determine that the exercise is complete. While Guillen may not explicitly teach illuminating the selected apertures to which the pegs are to be moved, Guillen is capable of this functionality (each aperture has an associated annunciator, (e.g., LED)), and it would have been obvious to one of ordinary skill in the art before the effective filing date to use Guillen in this manner in order to yield the predictable results of prompting the user where to put the pegs (e.g., in the apertures of a selected side column, ¶65). The column of illuminated apertures is in (approximately) the specific shape of a rectangle.
Regarding claim 10 (Previously presented), Guillen teaches wherein the control unit is configured to determine whether the sensing data is received from the plurality of unit modules when a training is started (sensors are checked for activation and function, ¶97).
Guillen may not explicitly teach that the control unit is configured to determine whether the sensing data is received from the unit modules when the training is started for the intended purpose of alerting the user to remove the pegs. However, Guillen does teach an exercise to measure the time it takes a user to move all pegs from one or more side columns to central area 44 (¶65), and Guillen also teaches that an exercise can be started with pegs installed in apertures of central area 44 and the user is timed while moving all pegs to apertures in one or more selected side columns (¶65). In other words, Guillen teaches various exercises with various starting conditions. It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the controller of Guillen to check to make sure the correct starting conditions are met for a given test (i.e., the expected sensors are activated by the presence of the pegs in their starting positions) in order to yield the predictable results of ensuring a valid test for comparison purposes.
Regarding claim 11 (Currently amended), Guillen may not explicitly teach wherein the control unit is further configured to determine an evaluation condition for calculating a training result based on a light output condition that is a number of light source modules configured to output light respectively and simultaneously, and also based on sensing data that is sensed correspondingly to the light output condition and received from the sensor modules. However, Guillen does teach an exercise to measure the time it takes a user to move all pegs from one or more side columns to central area 44 (¶65), and Guillen also teaches that an exercise can be started with pegs installed in apertures of central area 44 and the user is timed while moving all pegs to apertures in one or more selected side columns (¶65). In other words, Guillen contemplates tests wherein the controller is looking for sensor activation from a plurality of sensors (e.g., the sensors in the apertures of a selected side column, ¶65) in order to determine that the exercise is complete. While Guillen may not explicitly teach simultaneously illuminating the selected apertures to which the pegs are to be moved, Guillen is capable of this functionality (each aperture has an associated annunciator, (e.g., LED)), and it would have been obvious to one of ordinary skill in the art before the effective filing date to use Guillen in this manner in order to yield the predictable results of prompting the user where to put the pegs (e.g., in the apertures of a selected side column, ¶65).  
Guillen teaches wherein, when one board plate is inserted into or coupled to the main device, each light source module is configured to output light through one hole of the plurality of holes (pegs 42 can be translucent to pass illumination from within pockets 52 from LED 52a, FIGS. 2A, 2B; in other words, light output from LED 52a is inherently output through the respective aperture as evidenced by the fact that it is visible from outside of the main body even if a peg is in the aperture; further, the light is also inherently output through the respective aperture if no peg is in the aperture). 
Guillen may not explicitly teach the plurality of board plates, but see prior-art rejection of claim 1.
Guillen further teaches wherein the inserted or coupled board plate is configured to be inserted or coupled to an upper portion of the main device (front of panel housing 41 coupled to front (i.e., “top” or “upper portion”) of body of panel housing 41, FIG. 2A), and the plurality of unit modules are configured to be positioned below the plurality of holes of the inserted or coupled board plate (FIG. 2B), wherein the main device comprises a user input unit that comprises the user interface (e.g., initial menu, ¶100) and is configured to receive a user input of training mode related information (if performing a test is chosen from an initial menu, the first step is to prompt for test configuration and subject information, ¶101), and the control unit is further configured to set a training mode based on the training mode related information (¶¶102-103).
 
Claim 12 (Canceled).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Guillen in view of Cao, Morrison, and Gillies as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2015/0041616, Gentile et al. (“Gentile”).
Regarding claim 3 (Currently amended), Guillen may not explicitly teach the redundant limitation further comprising a plurality of board plates which are configured to be inserted into or coupled to the main device and include a plurality of holes. However, see prior-art rejection of claim 1.
Guillen may not explicitly teach wherein each hole of the plurality of holes of each board plate is sized such that, when one of the plurality of board plates is inserted into or coupled to the main device, two or more of the plurality of unit modules are disposed in an interior of a same hole selected from the plurality of holes, and wherein the two or more unit modules are controlled such that only one of the two or more unit modules disposed in the interior of the same hole senses the insertion of any peg of the plurality of pegs, or are controlled to provide a same sensing condition to all of the two or more unit modules disposed in the interior of the same hole. As discussed regarding claim 1, each aperture in Guillen includes a single “unit module” comprising a sensor to detect the presence of a peg in that hole (columns/rows of apertures, FIG. 2A, ¶44; each aperture includes an annunciator, e.g., an LED, and a sensor, ¶46, ¶61; “unit module” comprises annunciator and sensor; controller or computer 112 (incorrectly described as controller 74 in ¶61) receives data from the sensors and controls the timers, ¶63, ¶64). However, Gentile teaches a system wherein objects inserted into holes in an upper plate align with one or more sensors in the base (a product that is placed through a hole of the cover contacts an upper surface of either the tray (or tray cavity) or the lower surface of the base, and a sensor may be positioned at the point of contact to detect characteristics of the product, ¶197; the sensors may be formed in alignment with the holes of the cover such that a product placed through a hole contacts a respective sensor or sensors underneath the hole, ¶197).18 Gentile further teaches that the wiring may be organized such that every group of sensors is coupled to a different wire or cable of wires and that the wiring may further be organized such that every separate cavity of a tray or, more generally, every separate group of sensors for a different product, is coupled to a different wire or cable of wires (¶201). In other words, the sensors can be controlled so that they only respond when a certain condition is met, such as a certain product being placed in a hole. It would have been obvious to one of ordinary skill in the art before the effective filing date to make the sensors of Guillen selectively responsive as in Gentile in order to yield the predictable results of being able to use the same circuity for different products (i.e., “pegs”) and/or arrangements of products (i.e., different board configurations).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Guillen in view of Cao, Morrison, and Gillies as applied to claim 1 above, and further in view of Korean Patent No. KR100806024 B1, Yu et al. (“Yu”).
Regarding claim 4 (Previously presented), Guillen may not explicitly teach wherein the sensor modules include Hall sensors. Guillen is open as to the type of sensor that can be used (the sensors, in general terms, sense the user's response, ¶27), though Guillen does provide some examples: microswitch that detects the position of a peg within a hole (¶110), or thermal sensors, optical sensors, capacitive sensors, or pressure sensors (¶110). Further, Yu teaches this feature (electronic chip embedded in peg and board, Abstract; electronic pegboard 70 uses an electronic chip to determine whether the pegs are inserted, translation, p. 2; electronic chip can be a Hall-effect sensor, claim 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to use a different type of sensor in Guillen as an equivalent alternative design choice, e.g., a Hall sensor as in Yu, in order to yield the predictable results of sensing whether or not a peg is inserted into the hole.
Regarding claim 13 (Previously presented), Guillen may not explicitly teach wherein each peg of the plurality of pegs includes a magnet, and wherein each sensor module includes a Hall sensor configured to detect an approach of a magnet of a peg of the plurality of pegs to the Hall sensor, and generate an output signal indicating a detection of the approach (i.e., insertion) of the peg of the plurality of pegs. However, as discussed above regarding claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date to use a different type of sensor in Guillen as an equivalent alternative design choice, e.g., a Hall sensor as in Yu, in order to yield the predictable results of sensing whether or not a peg is inserted into the hole. One of ordinary skill in the art before the effective filing date would have known that a Hall sensor detects the presence and magnitude of a magnetic field, so it would have been obvious to one of ordinary skill in the art before the effective filing date to include a magnet in the peg in order to yield the predictable results of enabling the peg to be detected by the Hall sensor when inserted.

Response to Arguments
Applicant’s argument that the cited combination fails to teach the control unit being configured to receive a request to provide a hint (see p. 8 of the RCE), with respect to the rejections of claims 1-13 under 35 U.S.C. 102 and 103, has been fully considered and is persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Morrison and Gillies.
Applicant’s arguments regarding claims 11 and 13 on pp. 8-9 of the RCE are not persuasive. See above rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270 - 7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER L KORB/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715